 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ACOSTA,                                      Case No. 1:19-cv-00304-DAD-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME FOR DEFENDANTS
13          v.                                         TO FILE RESPONSIVE PLEADING

14   VREZH KUTNERIAN, et al.,                          (ECF No. 6)

15                  Defendants.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants

18 shall file a responsive pleading on or before May 6, 2019.

19
     IT IS SO ORDERED.
20

21 Dated:     March 28, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                   1
